Case 2:21-cv-01286-VCF Document 1-3 Filed 07/06/21 Page 1 of 13




    EXHIBIT B
        Case 2:21-cv-01286-VCF Document 1-3 Filed 07/06/21 Page 2 of 13

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    06/24/2021
                                                                                                    CT Log Number 539790417
TO:         Todd Carlson, General Counsel
            Knight Transportation, Inc.
            20002 N 19th Ave
            Phoenix, AZ 85027-4250

RE:         Process Served in Nevada

FOR:        Knight Transportation, Inc. (Domestic State: AZ)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                  NANCY BELL BRIAN, etc. and THOMAS CHARLES OBRIAN, III, etc., Pltfs. vs. SUSANA
                                                  HERNANDEZ-TORRES, etc., et al., Dfts. // To: KNIGHT TRANSPORTATION, INC.
DOCUMENT(S) SERVED:                               -
COURT/AGENCY:                                     None Specified
                                                  Case # A21836425C
NATURE OF ACTION:                                 Employee Litigation
ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Carson City, NV
DATE AND HOUR OF SERVICE:                         By Process Server on 06/24/2021 at 10:00
JURISDICTION SERVED :                             Nevada
APPEARANCE OR ANSWER DUE:                         None Specified
ATTORNEY(S) / SENDER(S):                          None Specified
ACTION ITEMS:                                     SOP Papers with Transmittal, via UPS Next Day Air , 1ZX212780132511015

                                                  Image SOP

                                                  Email Notification, Todd Carlson tcarlson@knighttrans.com

                                                  Email Notification, Amanda Bravo amanda.bravo@knighttrans.com

                                                  Email Notification, Karl Woolsey karl.woolsey@knighttrans.com

REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                  701 S. Carson Street
                                                  Suite 200
                                                  Carson City, NV 89701
                                                  866-331-2303
                                                  CentralTeam1@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 1 of 1 / AP
  Case 2:21-cv-01286-VCF Document 1-3 Filed 07/06/21 Page 3 of 13




                                                         CT
SERVICE TAKEN FOR:
(KNIGHT TRANSPORTATION, INC)




                                                       €
                                                       ) Wolters Kluwer
     Case 2:21-cv-01286-VCF Document
                            Electronically1-3   Filed 07/06/21 Page 4 of 13
                                           Issued
                                     6/17/2021 8:52 AM




 1   SUMM
     RAMZY P. LADAH,ESQ.
2    Nevada Bar No. 11405
     DONALD P. PARADISO,ESQ.
3                                                                      CASE NO: A-21-836425-C
     Nevada Bar No. 12845
4    LADAH LAW FIRM                                                              Department 8
     517 S. Third Street
5    Las Vegas, NV 89101
     litigation@ladahlaw.com
6    T: 702.252.0055
     F: 702.248.0055
7
     Attorneysfor Plaintiffs
8                                          DISTRICT COURT

9                                    CLARK COUNTY,NEVADA

10    NANCY BELL °BRIAN,an individual;                    CASE NO.:
      THOMAS CHARLES OBRIAN, III, an                      DEPT. NO.:
11    individual,
12                          Plaintiffs,
13           VS.                                          CIVIL SUMMONS
14    SUSANA HERNANDEZ-TORRES,an
      individual; JORGE RODRIGUEZ-
15    MARTINEZ,an individual; WILMER
      ANTONIO CRUZ-REYES, an individual;
16    KNIGHT TRANSPORTATION,INC., a
      Foreign Corporation; DOES I through XX,
17    inclusive; and ROE BUSINESS ENTITIES I
      through XX,inclusive,
18
                            Defendants.
19

20
          NOTICE! YOU HAVE BEEN SUED. THE COURT MAY DECIDE AGAINST YOU
21   WITHOUT YOUR BEING HEARD UNLESS YOU RESPOND WITHIN 21 DAYS. READ
     THE INFORMATION BELOW.
22
     TO THE DEFENDANT: A civil Complaint has been filed by the Plaintiff against you for the relief
23
     set forth in the Complaint.
24
                                  KNIGHT TRANSPORTATION,INC
25
             1.     If you intend to defend this lawsuit, within 21 days after this Summons is served on
26   you, exclusive of the day of service, you must do the following:
                    a.      File with the Clerk of the Court, whose address is shown below, a formal
27   written response to the Complaint in accordance with the rules of the Court.
28
                                                  Page 1 of2


                                  Case Number: A-21-836425-C
          Case 2:21-cv-01286-VCF Document 1-3 Filed 07/06/21 Page 5 of 13




     1                   b.      Serve a copy of your response upon the attorney whose name and address is
          shown below.
     2
                 2.       Unless you respond, your default will be entered upon application of the Plaintiff(s)
     3
          and failure to so respond will result in a judgment of default against you for the relief demanded in
     4    the Complaint, which could result in the taking of money or property or other relief requested in
          the Complaint.
     5
                3.      If you intend to seek the advice of an attorney in this matter, you should do so
     6    promptly so that your response may be filed on time.
     7
                 4.     The State of Nevada, its political subdivisions, agencies, employees, board
     8    members, commission members and legislators each have 45 days after service of this Summons
          within which to file an Answer or other responsive pleading to the Complaint.
     9
          Issued at the direction of:
     10
                                                                     STY              RSON
          LADAH LAW FIRM                                             CLE                URT
     11
          /s/Ramzy Ladah, Esq.
     12
                                                            By:                               6/17/2021
          RAMZY PAUL LADAH,ESQ.                                                                  Date
'
41   13

     14
          Nevada Bar No.: 11405
          DONALD P.PARADISO,ESQ
          Nevada Bar No.: 12845
                                                                                         „.

                                                                  200 SoUth-Tliird)Str'eet
                                                                  Las Vegas, NV 89155
     15   517 S. Third Street                                     Alisa-Mae Chapman
          Las Vegas, NV 89101
     16
          Attorneyfor Plaintiff
     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28
                                                       Page 2 of 2
     Case 2:21-cv-01286-VCF Document 1-3 Filed 07/06/21 Page 6 of 13
                                                                           Electronically Filed
                                                                           6/17/2021 8:51 AM
                                                                           Steven D. Grierson
                                                                           CLERK OF THE COU

 I   RAMZY P. LADAH,ESQ.
     Nevada Bar No. 11405
 2   DONALD P. PARADISO,ESQ.
     Nevada Bar No. 12845
 3   LADAH LAW FIRM                                                     CASE NO: A-21-836425-C
     517 S. Third Street
 4   Las Vegas, NV 89101                                                          Department 8
     litigation@ladahlaw.com
 5   T: 702.252.0055
     F: 702.248.0055
 6   Attorneysfor Plaintiffs

 7
                                             DISTRICT COURT
 8
                                       CLARK COUNTY,NEVADA
 9
      NANCY BELL OBRIAN,an individual;
10    THOMAS CHARLES OBRIAN,III, an                         CASE NO.
      individual,
11                                                          DEPT. NO.
                             Plaintiffs,
12
              VS.                                           COMPLAINT
13
      SUSANA HERNANDEZ-TORRES,an
14    individual; JORGE RODRIGUEZ-
      MARTINEZ,an individual; WILMER
15    ANTONIO CRUZ-REYES,an individual;
      KNIGHT TRANSPORTATION,INC., a
16    Foreign Corporation; DOES I through XX,
      inclusive; and ROE BUSINESS ENTITIES I
17    through XX,inclusive,

18                           Defendants.

19

20          COME NOW the Plaintiffs NANCY BELL OBRIAN and THOMAS CHARLES

21   OBRIAN, III, by and through their counsel of record, RAMZY LADAH, ESQ., and DONALD

22 P. PARASIO, ESQ., with the LADAH LAW FIRM, and for their claims of relief against the

23   Defendants, and each of them, allege and complain as follows:

24                                             JURISDICTION

25           1.     At all times relevant hereto, Plaintiff NANCY BELL OBRIAN ("NANCY") was

26   and still is a resident of the Pennsylvania.

27          2.      At all times relevant hereto, Plaintiff THOMAS CHARLES OBRIAN, III

28 ("THOMAS")was and still is a resident of the Pennsylvania.




                                    Case Number: A-21-836425-C
     Case 2:21-cv-01286-VCF Document 1-3 Filed 07/06/21 Page 7 of 13




1             3.       That upon information and belief, at all times relevant hereto, Defendant,

2    SUSANA HERNANDEZ-TORRES ("HERNANDEZ-TORRES") was and still is a resident of

3    the State of Nevada.

4             4.       That upon information and belief, at all times relevant hereto, Defendant, JORGE

5    RODRIGUEZ-MARTINEZ ("RODRIGUEZ-MARTINEZ"), was and still is a resident of the

6    County of Clark, State of Nevada.

7             5.       That upon information and belief, at all times relevant hereto, Defendant

8    WILMER ANTONIO CRUZ-REYES ("CRUZ-REYES") was and still is a resident of the

9    County of Clark, State of Nevada.

10          6.         That upon information and belief, at all times relevant hereto, Defendant

11   KNIGHT TRANSPORTATION, INC., was a Foreign Corporation duly licensed to conduct

12   business in the County of Clark, State of Nevada.

13            7.       That the true names and capacities of the Defendants DOES I through XX,

14   inclusive, are unknown to Plaintiffs, who, therefore, sue said Defendants by said fictitious

15   names.        Plaintiffs are informed, believe, and thereon allege that each of the Defendants

16   designated as DOES I through XX are owners, operators, and/or individuals or agencies

17   otherwise within possession and control of the motor vehicle herein mentioned and/or are

18   individuals otherwise within the flow of traffic as related hereto. Plaintiffs are informed, believe,

19   and thereon allege that Defendants ROE BUSINESS ENTITIES I through XX,are owners of the

20   motor vehicle herein alleged and/or are in some manner responsible for the actions of its

21   employees and/or assigns of Defendants designated as ROE BUSINESS ENTITIES I through

22   XX. Plaintiffs are informed, believe, and thereon alleges that each of the Defendants designated

23   as a DOE or a ROE BUSINESS ENTITY is in some manner negligently, vicariously, statutorily,

24   contractually, and/or otherwise responsible for the events and happenings referred to and caused

25   damages proximately to Plaintiffs as herein alleged. Plaintiffs will ask leave of the Court to

26   amend this Complaint to insert the true names of such Defendants when the same have been

27   ascertained.

28
                                                       2
     Case 2:21-cv-01286-VCF Document 1-3 Filed 07/06/21 Page 8 of 13




 1                                     GENERAL ALLEGATIONS

 2          8.      Plaintiffs repeat and reallege each and every fact and allegation contained in this

 3   Complaint and incorporate the same herein by reference as though fully set forth herein

 4   verbatim.

 5          9.      At all times relevant hereto, particularly on or about November 23, 2019, Plaintiff

6    NANCY was operated her vehicle, lawfully on northbound on US95.

 7           10.    At all times relevant hereto, Plaintiff CHARLES was a restrained passenger in

8 Plaintiff's vehicle.

9           1 1.    At all times relevant hereto, Defendant HERNANDEZ-TORRES, who was

10   operating a vehicle belonging to Defendant RODRIGUEZ-MARTINEZ, failed to keep a proper

11   lookout and struck the rear of Plaintiff's vehicle.

12          12.     The force of the collision caused Plaintiffs' vehicle to strike the rear of a third

13   non-party vehicle.

14          13.     At all times relevant hereto, Plaintiffs sustained significant injuries as a result of

15   Defendant HERNANDEZ-TORRES's actions from the aforesaid collision.

16           14.    At all times relevant hereto, particularly on or about December 25, 2019, Plaintiff

17   CHARLES was operated Plaintiffs' vehicle, wherein Plaintiff NANCY was a passenger.

18           1 5.   Plaintiffs were lawfully stopped for a solid red traffic signal on Berg Street at the

19   intersection of Craig Road.

20           16.    At all times relevant hereto, Defendant CRUZ-REYES, operating a vehicle owned

21   by Defendant KNIGHT TRANSPORTATION, while in the course and scope of his employment

22 for KNIGHT TRANSPORTATION, failed to keep a proper lookout and crashed into the rear of

23 Plaintiffd' vehicle.

24           17.    The force of the collision caused Plaintiffs' vehicle to strike the rear of a third

25   non-party vehicle.

26           18.    Plaintiffs sustained significant injuries as a result of Defendant CRUZ-REYES's

27   actions and/or omissions from the aforesaid collision.

28
                                                       3
     Case 2:21-cv-01286-VCF Document 1-3 Filed 07/06/21 Page 9 of 13




 1           19.     Due to Plaintiffs' multiple aforesaid collisions occurring within a short time

 2   period, Plaintiffs are unable to apportion their injuries and resulting damages severally amongst

3 Defendants, and holds all named Defendants joint and severally responsible for their injuries and

 4   damages incurred from the aforesaid collisions.

5                                    FIRST CAUSE OF ACTION
                        (Negligence / Negligence Per Se Against All Defendants)
6

 7          20.      Plaintiffs repeat and reallege each and every fact and allegation contained in this

8 Complaint and incorporate the same herein by reference as though fully set forth herein

9    verbatim.

10          21.      At all times relevant hereto, Defendants, each of them, negligently caused their

11   respective vehicles to crash into Plaintiffs' vehicle, resulting in significant injuries to Plaintiffs.

12          22.      At all times relevant hereto, Nevada Revised Statutes — more specifically, NRS

13 484B.600 and NRS 484B.603 et seq. - were designed and enacted to protect a class of persons, in

14   particular motorists, to which Plaintiffs belonged, and Plaintiffs' damages were the type of harm

15   the Nevada Revised Statutes were designed and enacted to prevent.

16          23.      As a result of Defendants' aforesaid negligent actions and/or failures to act,

17   Defendants violated Nevada Revised Statutes and are, therefore, negligent per se.

18    •      24.     As a direct and proximate result of Defendants' aforesaid actions and omissions,

19 Plaintiffs were injured in their health, strength, and activity, sustained injury to their body and

20   shock and injury to their person, all of which has caused and will continue to cause Plaintiffs

21   pain and suffering.

22           25.     As a direct and proximate result of Defendants' aforesaid actions and omissions,

23 Plaintiffs have incurred and continue to incur emotional distress, pain and suffering, loss of

24   enjoyment of life, loss of household services, medical expenses, and future medical expenses, all

25   to Plaintiffs' general and special damages in an amount in excess of fifteen thousand dollars

26 ($15,000.00).

27

28
                                                         4
     Case 2:21-cv-01286-VCF Document 1-3 Filed 07/06/21 Page 10 of 13




1            26.     As a direct and proximate result of Defendants' aforesaid actions and omissions,

2     it has been necessary for Plaintiffs to retain LADAH LAW FIRM to prosecute this action, and

3 Plaintiffs are entitled to recover reasonable attorneys' fees and costs.

4                                   SECOND CAUSE OF ACTION
                       (Negligent Entrustment / Joint & Several Liability / Agency
5                              Respondeat Superior / Vicarious Liability)

6            27.     Plaintiffs repeat and reallege each and every fact and allegation contained in this

7     Complaint and incorporate the same herein by reference as though fully set forth herein verbatim.

8            28.     At all times relevant hereto, Defendant, RODRIGUEZ-MARTINEZ, owned,

9     maintained, and controlled the vehicle driven by Defendant, HERNANDEZ-TORRES.

10           29.     At all times relevant hereto, Defendant, RODRIGUEZ-MARTINEZ, and/or his

11    agents or assigns, negligently, carelessly, and recklessly allowed Defendant HERNANDEZ-

12    TORRES to drive a vehicle owned/maintained by Defendant, RODRIGUEZ-MARTINEZ.

13           30.     At all times relevant hereto, Defendant RODRIGUEZ-MARTINEZ and/or his agents

14    or assigns, negligently, carelessly, and recklessly maintained and controlled its agents/assigns,

15    thereby causing the subject accident.

16           31.     As a direct and proximate result of the aforesaid acts and/or inactions of Defendant

17    RODRIGUEZ-MARTINEZ and/or his agents or assigns were breaches of the duty of reasonable

18    care owed by Defendants to the general public and, in particular, to Plaintiffs.

19           32.     At all times relevant hereto, Defendant, KNIGHT TRANSPORTATION, owned,

20    maintained, and controlled the vehicle driven by Defendant, CRUZ-REYES.

21           33.     At all times relevant hereto, Defendant, KNIGHT TRANSPORTATION, and/or its

22    agents or assigns, negligently, carelessly and recklessly allowed Defendant CRUZ-REYES to drive

23    a vehicle owned/maintained by Defendant, KNIGHT TRANSPORTATION.

24           34.     At all times relevant hereto, Defendant, KNIGHT TRANSPORTATION, and/or its

25    agents or assigns, negligently, carelessly, and recklessly maintained and controlled its

26    agents/assigns, thereby causing the subject accident.

27

28
     Case 2:21-cv-01286-VCF Document 1-3 Filed 07/06/21 Page 11 of 13




 1           35.     As a direct and proximate result of the aforesaid acts and/or inactions of Defendant

 2   KNIGHT TRANSPORTATION and/or its agents or assigns were breaches of the duty of

 3 reasonable care owed by Defendants to the general public and, in particular, to Plaintiffs.

 4           36.     As direct and proximate result of Defendants' aforesaid actions, Plaintiffs were

 5    injured in their health, strength, and activity, sustained injury to their bodies and shock and injury to

6     their person, all of which has caused and will continue to cause Plaintiffs pain and suffering.

 7           37.     As a direct and proximate result of Defendants' aforesaid actions, Plaintiffs have

 8    incurred, and continue to incur, property damage, loss of use, emotional distress, pain and suffering,

 9    loss of enjoyment of life, loss of household services, medical expenses, future medical expenses,

10    wage loss, and loss of future income potential all to Plaintiffs' general and special damages in an

11    amount within fifteen thousand dollars ($15,000.00).

12           38.     As a direct and proximate result of Defendants' aforesaid actions and omissions, it

13 has been necessary for Plaintiffs to retain LADAH LAW FIRM to prosecute this action, and

14 Plaintiffs are entitled to recover reasonable attorneys' fees and costs

15                                     THIRD CAUSE OF ACTION
                      (Negligent Hiring, Training, Supervision and Policies/Procedures)
16

17           39.     Plaintiffs repeat and reallege each and every fact and allegation contained in this

18 Complaint and incorporates the same herein by reference as though fully set forth herein

19    verbatim.

20           40.     Defendants, and each of them, acted negligently, among other reasons in failing to

21    do the following:

22             i.    Establish and implement proper policies and procedures for employees, staff and

23                   agents working for Defendants;

24                   Establish and implement proper policies and procedures for safely operating

25                   Defendants' vehicle(s);

26                   Establish and implement proper policies and procedures for obeying the laws and

27                   rules of the road;

28             iv.   Properly, responsibly and prudently hire employees;
                                                        6
     Case 2:21-cv-01286-VCF Document 1-3 Filed 07/06/21 Page 12 of 13




 1             v.    Properly, responsibly and prudently investigate employees before hiring them;

 2             vi.   Properly, responsibly and prudently supervise and/or manage employees once

 3                   they were hired;

 4             vii. Properly, responsibly and prudently train employees or instruct them as to their

 5                   duties;

6              viii. Properly, responsibly and prudently monitor and regulate the conduct of

 7                   employees;

 8             ix.   Properly, responsibly and prudently delegate driving responsibilities to

 9                   employees, agents, DOE Defendants or ROE BUSINESS ENTITIES;

10             x.    Properly, responsibly and prudently set up mechanisms to ensure that all

11                   Defendants' drivers are reasonably prudent to operate Defendants' vehicles on

12                   public roadways.

13           41.     As a result of Defendants' aforesaid negligent actions and/or failures to act,

14 Plaintiffs were injured in their health, strength, and activity, sustaining shock and injury to their

15    bodies and person, all of which have caused, and will continue to cause, the Plaintiffs physical,

16    mental, and nervous pain and suffering.

17           42.     As a result of Defendants' aforesaid negligent actions and/or failures to act,

18 Plaintiffs have incurred expenses for medical care and treatment, expenses incidental thereto, lost

19    wages, and loss of earning capacity, all to Plaintiffs' damage, the present amount of which is

20    unknown but is currently in excess of $15,000.00; such expenses and losses will continue in the

21    future, all to Plaintiffs' damage in a presently unascertainable amount. In this regard, Plaintiffs

22    pray for leave of Court to insert all said damages herein when the same have been fully

23 ascertained.

24           43.     As a result of Defendants' aforesaid negligent actions, it has been necessary for

25 Plaintiffs to retain LADAH LAW FIRM to prosecute this action, and Plaintiffs are entitled to

26    recover reasonable attorneys' fees and costs.

27

28
                                                       7
     Case 2:21-cv-01286-VCF Document 1-3 Filed 07/06/21 Page 13 of 13




1            WHEREFORE, Plaintiffs pray for relief against the Defendants, and each of them, for

2     each cause of action as follows:

3            1.      For general damages and loss in an amount in excess of $15,000.00;

4            2.     For special damages in an amount in excess of $15,000.00;

5            3.      For property damages;

6            4.      Interest and costs incurred by the Plaintiffs in bringing these.claims;

7            5.      For attorney's fees and costs; and

8            6.      For such other and further relief as the Court may deem just and proper.

9            DATED this 17th day of June, 2021.

10                                                        LADAH LAW FIRM -

11                                                        /s/Donald P. Paradiso
12
                                                          RAMZY P. LADAH,ESQ.
13                                                        Nevada Bar No. 11405
                                                          DONALD P. PARADISO,ESQ.
14                                                        Nevada Bar No. 12845
                                                          517 S. Third Street
15                                                        Las Vegas, NV 89101
                                                          Attorneys for Plaintiffs
16

17

18

19

20

21

22

23

24

25

26

27

28
